Name: COMMISSION REGULATION (EC) No 3581/93 of 20 December 1993 derogating from Regulations (EEC) No 19/82 and (EEC) No 3653/85 as regards imports of sheepmeat and goatmeat sector products originating in certain third countries
 Type: Regulation
 Subject Matter: animal product;  trade policy;  European construction;  cooperation policy
 Date Published: nan

 28 . 12. 93 Official Journal of the European Communities No L 326/21 COMMISSION REGULATION (EC) No 3581/93 of 20 December 1993 derogating from Regulations (EEC) No 19/82 and (EEC) No 3653/85 as regards imports of sheepmeat and goatmeat sector products originating in certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 363/93 (2), and in parti ­ cular Article 15 (2) thereof, 1994 of the adjustments to the agreements between the European Economic Community and Argentina, Australia, Bulgaria, the Czech Republic, the Slovak Repu ­ blic, Hungary, New Zealand, Poland and Uruguay on trade in sheepmeat and goatmeat sector products ; whereas by virtue of these adjustments the levy is reduced to zero ; Whereas pursuant to Regulation (EEC) No 3643/85, Article 3 (2) of Commission Regulation (EEC) No 3653/85 ("), as last amended by Regulation (EEC) No 2779/93 ( l2), stipulates that the levy applicable to imports originating in third countries other than those having concluded voluntary restraint agreements with the Community is to be limited to 10 % ad valorem ; Whereas by way of derogation from the voluntary restraint agreements concluded with Austria, Iceland, Romania and the Federal Republic of Yugoslavia and by way of derogation from Regulation (EEC) No 3643/85, Article 1 of the Council Regulation of 22 December 1993 suspends until 31 December 1994 collection of the levy applicable to imports of sheepmeat and goatmeat sector products of CN codes 0104 10 30, 0104 10 80, 0104 20 90 and 0240 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, Having regard to Council Regulation (EEC) No 2641 /80 of 14 October 1980 derogating from certain import rules laid down in Regulation (EEC) No 1837/80 (% as last amended by Commission Regulation (EEC) No 3890/92 (4), and in particular Article 1 (2) thereof, Having regard to Council Regulation (EEC) No 3643/85 of 19 December 1985 concerning the import arrange ­ ments applicable to certain third countries in the sheep ­ meat and goatmeat sector as from 1986, as last amended by Regulation (EEC) No 3890/92 (% and in particular Article 3 thereof, Having regard to the Council Regulation of 22 December 1993 suspending the import levy on sheepmeat and goat ­ meat sector products (6), and in particular Article 2 thereof, HAS ADOPTED THIS REGULATION :Whereas, in accordance with Article 14 of Regulation (EEC) No 3013/89 , the levies applicable to the products in question are limited to the amounts resulting from voluntary restraint agreements ; whereas Article 7 (2) of Commission Regulation (EEC) No 19/82 Q, as last amended by Regulation (EEC) No 513/93 (8), stipulates that the levy applicable to imports under voluntary restraint agreements is to be limited to 10 % ad valorem ; whereas by Decisions (9)( 10) the Council in the name of the Community approved the extension to 31 December Article 1 By way of derogation from Article 7 (2) of Regulation (EEC) No 19/82, import licences issued up to 31 December 1994 for sheepmeat and goatmeat sector products of CN codes 0104 10 30, 0104 10 80 , 0104 20 90 and 0204 on presentation of export certificates issued by Argentina, Australia, Austria, Bulgaria, the Czech Repu ­ blic, the Slovak Republic, Hungary, Iceland, New Zealand, Poland, Romania or Uruguay shall show one of the following in box 24 : (') OJ No L 289, 7 . 10 . 1989, p. 1 . (2) OJ No L 42, 19 . 2 . 1993, p. 1 . 3 OJ No L 275, 18 . 10. 1980, p. 2. (4) OJ No L 391 , 31 . 12. 1^2, p. 51 .Is) OJ No L 348, 24. 12. 1985, p. 2. (6) Not yet published in the Official Journal . 0 OJ No L 3, 7. 1 . 1982, p. 18 . (8) OJ No L 55, 6 . 3 . 1993, p. 41 . (') Not yet published in the Official Journal . (10) Not yet published in the Official Journal . (") OJ No L 348 , 24. 12. 1985, p. 21 . ( 12) OJ No L 252, 9 . 10 . 1993, p. 10 . No L 326/22 Official Journal of the European Communities 28 . 12. 93  ExacciÃ ³n limitada a cero [aplicaciÃ ³n del Reglamento (CE) n ° 3581 /93]  Prelievo limitato a zero [applicazione del regolamento (CE) n . 3581 /93]  Importafgift begrÃ ¦nset til nul [jf. forordning (EF) nr. 3581 /93]  Heffing beperkt tot nul [toepassing van Verordening (EG) nr. 3581 /93]  BeschrÃ ¤nkung der AbschÃ ¶pfung auf Null [Anwendung der Verordnung (EG) Nr. 3581 /93]  Direito nivelador limitado a zero [aplicaÃ §Ã £o do Regula ­ mento (CE) n? 3581 /93]  Ã Ã ¹Ã Ã Ã ¿Ã Ã ¬ ÃÃ µÃ Ã ¹Ã ¿Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã · Ã Ã Ã ¿ Ã ¼Ã ·Ã ´Ã ­Ã ½ [Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 3581 /93]  Levy limited to zero [application of Regulation (EC) No 3581 /93] Article 3 By way of derogation from Article 3 (2) of Regulation (EEC) No 3653/85, import licences issued up to 31 December 1994 for sheepmeat and goatmeat sector products of CN codes 0104 10 30, 0104 10 80, 0104 20 90 and 0204 shall show one of the following in box 24 :  PrÃ ©lÃ ¨vement limite a zÃ ©ro [application du rÃ ¨glement (CE) n0 3581 /93]  Prelievo limitato a zero [applicazione del regolamento (CE) n . 3581 /93]  Heffing beperkt tot nul [toepassing van Verordening (EG) nr. 3581 /93]  ExacciÃ ³n limitada a cero [aplicaciÃ ³n del Reglamento (CE) n ° 3581 /93]  Importafgift begrÃ ¦nset til nul [jf. forordning (EF) nr. 3581 /93]  Direito nivelador limitado a zero [aplicaÃ §Ã £o do Regula ­ mento (CE) n? 3581 /93]  BeschrÃ ¤nkung der AbschÃ ¶pfung auf Null [Anwendung der Verordnung (EG) Nr. 3581 /93]  Ã Ã ¹Ã Ã Ã ¿Ã Ã ¬ 7Ã ¯Ã µÃ Ã ¹Ã ¿Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã · Ã Ã Ã ¿ Ã ¼Ã ·Ã ´Ã ­Ã ½ [Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ². 3581 /93] Article 2 Import licences issued up to 31 December 1994 for sheepmeat and goatmeat sector products of CN codes 0104 10 30, 0104 10 80, 0104 20 90 and 0204 originating in Bosnia, Herzegovina, Croatia, the former Yugoslav Republic of Macedonia or Slovenia shall show one of the following in box 24 :  Levy limited to zero [application of Regulation (EC) No 3581 /93]  PrÃ ©lÃ ¨vement limitÃ © Ã zÃ ©ro [application du rÃ ¨glement (CE) n0 3581 /93]  Prelievo limitato a zero [applicazione del regolamento (CE) n . 3581 /93]  ExacciÃ ³n limitada a cero [aplicaciÃ ³n del Reglamento (CE) n ° 3581 /93]  Heffing beperkt tot nul [toepassing van Verordening (EG) nr. 3581 /93]  Importafgift begrÃ ¦nset til nul [jf. forordning (EF) nr. 3581 /93]  , Direito nivelador limitado a zero [aplicaÃ §Ã £o do Regula ­ mento (CE) n? 3581 /93].  BeschrÃ ¤nkung der AbschÃ ¶pfung auf Null [Anwendung der Verordnung (EG) Nr. 3581 /93]  Ã Ã ¹Ã Ã Ã ¿Ã Ã ¬ ÃÃ µÃ Ã ¹Ã ¿Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã · Ã Ã Ã ¿ Ã ¼Ã ·Ã ´Ã ­Ã ½ [Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 3581 /93]  Levy limited to zero [application of Regulation (EC) No 3581 /93] Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1994.  PrÃ ©lÃ ¨vement limitÃ © Ã zero [application du rÃ ¨glement (CE) n0 3581 /93] This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1993 . For the Commission Rene STEICHEN Member of the Commission